

116 HR 8513 IH: CSA Reform Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8513IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Gibbs introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a standard for the reasonableness of motor carriers for the shipment of goods or household goods, and for other purposes.1.Short titleThis Act may be cited as the CSA Reform Act.2.Compliance, safety, and accountability reform(a)Motor carrier safety grants(1)In general(A)Selection standardFor any applicable legal requirement with respect to a covered entity contracting with a covered motor carrier for the shipment of goods or household goods, the covered entity shall be considered reasonable and prudent in the selection of such motor carrier if the covered entity verifies, not later than the date of shipment and not earlier than 45 days before the date of shipment, that the covered motor carrier—(i)is registered under section 13902 of title 49, United States Code, as a motor carrier or household goods motor carrier;(ii)has at least the minimum insurance coverage required by Federal and State law; and (iii)is not determined unfit to operate safely commercial motor vehicles under section 31144 of title 49, United States Code, or otherwise ordered to discontinue operations by the Federal Motor Carrier Safety Administration (including not renewing a Department of Transportation registration number) or a State.(B)SunsetThe standard established under paragraph (1) shall sunset on the effective date of a regulation issued pursuant to subsection (c).(2)Revocation of registrationSection 31144(a) of title 49, United States Code, is amended—(A)in paragraph (3) by striking and;(B)in paragraph (4) by striking the period and inserting ; and; and(C)by adding at the end the following: (5)prescribe by regulation a process for revoking the registration of an owner or operator determined unfit to operate safely a commercial motor vehicle under this section..(3)Rulemaking(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall—(i)update and revise the regulations issued pursuant to subsection (b) of section 31144 of title 49, United States Code, to include the requirements of subsection (a); and(ii)issue such regulations as are necessary to carry out section 31144(a)(5) of title 49, United States Code, as added by this Act.(B)Factors for an unsatisfactory ratingThe regulations updated under paragraph (1)(A) shall provide a procedure for the Secretary to determine if a motor carrier is not fit to operate a commercial motor vehicle in or affecting interstate commerce in accordance with section 31144 of title 49, United States Code.(4)Savings clauseNothing in this section shall be construed to preempt or supercede any State law or regulation relating to drayage.(5)DefinitionsIn this section:(A)Covered entityThe term covered entity means a person acting as—(i)a shipper or cosignee of goods, except that such term does not mean a person acting as an individual shipper (as such term is defined in section 13103 of title 49, United States Code);(ii)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);(iii)an ocean transportation intermediary (as such term is defined in section 40102 of title 46, United States Code), when arranging for inland transportation as part of an international through movement involving ocean transportation between the United States and a foreign port;(iv)an indirect air carrier holding a Standard Security Program approved by the Transportation Security Administration only to the extent that the indirect air carrier is engaging in the activities as an air carrier defined in paragraph (2) or (3) of section 40102 of title 49, United States Code;(v)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations, only to the extent that the customs broker is engaging in a movement under a customs bond or in a transaction involving customs business, as defined by section 111.1 of title 19, Code of Federal Regulations; or(vi)a motor carrier registered under chapter 139 of title 49, United States Code.(B)Covered motor carrierThe term covered motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.(C)Household goodsThe term household goods has the meaning given such term in section 13102 of title 49, United States Code.(D)SecretaryThe term Secretary means the Secretary of Transportation.(b)Remote auditSection 31144 of title 49, United States Code, is amended by adding at the end the following: (j)Remote audits(1)In generalThe Secretary shall establish a pilot program to conduct remote compliance reviews under subpart A of part 385 of title 49, Code of Federal Regulations, to assign a safety rating for commercial motor carriers.(2)ContentsIn conducting the pilot program, the Secretary shall—(A)use the same standards that would otherwise be applicable to commercial motor carriers;(B)apply the procedures of part 385 of title 49, Code of Federal Regulations, including the safety fitness rating methodology under appendix B, prior to assigning a safety rating under such pilot program;(C)assign safety ratings regardless of whether an on-site review of activities has taken place; and (D)leverage all available technology to access information and records. (3)Eligible participants(A)In generalMotor carriers that are eligible to participate in the pilot program under this subsection shall—(i)voluntarily agree to participate in such pilot program; and(ii)be able to opt-out of participation at any time.(B)Prohibition on participationMotor carriers that transport hazardous materials or passengers shall be prohibited from participating in the pilot program under this section.(4)Authorized agentsRemote compliance reviews conducted under the pilot program under this section may be conducted by—(A)Federal Motor Carrier Safety Administration personnel;(B)State commercial motor vehicle authorities that meet acceptable standards set forth by the Secretary; or(C)private contractors that meet acceptable standards set forth by the Secretary.(5)Availability of safety ratingsSafety ratings determined under the pilot program under this subsection may not be released publicly by the Secretary or by any authorized agent described in paragraph (4) that is participating in the pilot program under this subsection. .